Title: [From Thomas Jefferson to Samuel House, 5 December 1783]
From: Jefferson, Thomas
To: House, Samuel


        [Annapolis, 5 Dec. 1783. Entry in SJL reads: “Mr. Hou. enq. pri. copg. mach.” Expanded, this probably means “enquiring the price of a copying machine.” Since this is the earliest allusion to TJ’s interest in mechanical copying devices, it is most unfortunate that the letter has not been found. Samuel House, son of the Mrs. House with whom TJ lodged in Philadelphia in 1782 and 1783, and brother of his much-admired friend Mrs. Eliza House Trist, was a merchant who kept a shop on Chestnut Street between Second and Third (Philadelphia Directory for 1785; letters of House to TJ in 1784–1785). House may have imported, or planned to import, some English copying presses of the kind recently patented by James Watt. The result of TJ’s inquiry of House is not known, but among the Franklin Papers (PPAP) is a letter from the London firm of Herries & Co. to William Temple Franklin, 13 Apr. 1784, acknowledging an order forwarded by Franklin on 3 Apr. from Robert Morris for a “Copying Machine with Paper &c. for Mr. Jefferson,” to be sent “by the first Opportunity to Virginia.”]
      